Citation Nr: 0948299	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 
1963; and from January 1964 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in October 2007.   

The Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination 
in August 2006.  At his October 2009 Board hearing, he stated 
that he believes his PTSD symptoms have gotten worse since 
that most recent examination, which is now over three years 
old.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

Additionally, at the October 2009 hearing the Veteran 
indicated that he was not currently working and had been told 
he was unemployable because of his anxiety and stress.  With 
regard to the question of entitlement to a total rating based 
on individual unemployability (TDIU), the Board observes that 
the RO has not developed or adjudicated this issue.  However, 
the Court recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the severity of his PTSD, and its impact 
on his ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should report all 
findings to allow for application of VA 
rating criteria for PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be reported.  The examiner should 
also offer an opinion as to whether the 
Veteran's PTSD renders him unable to 
secure or follow a substantially gainful 
occupation.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the Veteran's PTSD and whether 
entitlement to TDIU is warranted.  The RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case addressing both 
issues (and to include laws and 
regulations pertinent to the TDIU issue), 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


